


110 HR 4237 IH: To amend the Uniformed and Overseas Citizens Absentee

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4237
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mrs. Maloney of New
			 York (for herself and Mr.
			 Honda) introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to prohibit States from refusing to accept balloting materials
		  solely because the materials are generated through the use of a computer
		  program, are not printed on a specific type of paper, or do not otherwise meet
		  similar extraneous requirements which are not clearly necessary to prevent
		  fraud in the conduct of elections, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Overseas
			 Voting Practical Amendments Act of 2007.
		2.Designation of
			 Official Federal Form as Federal Voter Registration and Ballot
			 Application
			(a)Designation and
			 DistributionSection 101 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff) is amended—
				(1)in subsection
			 (b)(2), by striking an official post card form and inserting
			 an official Federal Voter Registration and Ballot Application;
			 and
				(2)in subsection
			 (c)(2), by striking official post card forms and inserting
			 official Federal Voter Registration and Ballot
			 Applications.
				(b)Conforming
			 Amendments
				(1)State
			 responsibilitiesSection 102(a)(4) of such Act (42 U.S.C.
			 1973ff–1(a)(4)) is amended by striking the official post card
			 form and inserting the official Federal Voter Registration and
			 Ballot Application.
				(2)Use of single
			 application for all subsequent electionsSection 104 of such Act
			 (42 U.S.C. 1973ff–3) is amended—
					(A)in subsection (a),
			 by striking an official post card form and inserting an
			 official Federal Voter Registration and Ballot Application;
					(B)in subsection
			 (c)—
						(i)in
			 the heading, by striking Official Post Card Form and inserting
			 Official Federal Voter
			 Registration and Ballot Application, and
						(ii)in
			 the matter preceding paragraph (1), by striking official post card
			 form and inserting official Federal Voter Registration and
			 Ballot Application; and
						(C)in subsection (e),
			 by striking the postcard form and inserting the official
			 Federal Voter Registration and Ballot Application.
					(3)Definition of
			 balloting materialsSection 107(2) of such Act (42 U.S.C.
			 1973ff–6(2)) is amended by striking official post card forms and
			 inserting official Federal Voter Registration and Ballot
			 Applications.
				3.Prohibiting
			 Refusal to Accept Applications, Ballots, and Other Materials For Failure to
			 Meet Nonessential Requirements
			(a)Voter
			 Registration and Absentee Ballot ApplicationsSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is
			 amended by adding at the end the following new subsection:
				
					(e)Prohibiting
				Refusal To Accept Applications for Failure To Meet Nonessential
				RequirementsA State may not
				refuse to accept or process any otherwise valid voter registration application
				or absentee ballot application (including the official Federal Voter
				Registration and Ballot Application prescribed under section 101) submitted by
				an absent uniformed services voter or overseas voter on any of the following
				grounds:
						(1)The application is
				not on a post card, is printed or otherwise produced through the use of a
				computer program or an Internet site, or is otherwise a facsimile of an
				official application.
						(2)In the case of the official Federal Voter
				Registration and Ballot Application prescribed under section 101, the
				application does not include specific information included on applications
				produced by the State.
						(3)The application,
				the envelope in which the application is submitted, or any affidavit or other
				attestation accompanying the application does not conform to specific
				requirements under State law regarding the size, shape, weight, or color of the
				paper on which it is produced.
						(4)The application is
				not notarized or witnessed by a Notary Public or other official authorized to
				administer oaths.
						(5)The application is
				received by the State other than through delivery by the United States Postal
				Service.
						(6)The application, the envelope in which the
				application is submitted, or any affidavit or other attestation accompanying
				the application does not meet any other requirement which the Presidential
				designee determines (under regulations promulgated by the Presidential
				designee) is not clearly necessary to prevent fraud in the conduct of
				elections.
						.
			(b)Absentee
			 BallotsSection 103 of such Act (42 U.S.C. 1973ff–2) is
			 amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after
			 subsection (e) the following new subsection:
					
						(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet Nonessential
				RequirementsA State may not refuse to accept or process any
				otherwise valid absentee ballot, including the Federal write-in absentee
				ballot, submitted by an absent uniformed services voter or overseas voter on
				any of the following grounds:
							(1)The ballot as submitted is printed or
				otherwise produced through the use of a computer program or an Internet site or
				is otherwise a facsimile of the original ballot.
							(2)The ballot, the
				envelope in which the ballot is submitted, or any affidavit or other
				attestation accompanying the ballot as submitted does not conform to specific
				requirements under State law regarding the size, shape, weight, or color of the
				paper on which it is produced.
							(3)The ballot is not
				notarized or witnessed by a Notary Public or other official authorized to
				administer oaths.
							(4)The ballot is
				received by the State other than through delivery by the United States Postal
				Service.
							(5)The ballot, the
				envelope in which the ballot is submitted, or any affidavit or other
				attestation accompanying the ballot as submitted does not meet any other
				requirement which the Presidential designee determines (under regulations
				promulgated by the Presidential designee) is not clearly necessary to prevent
				fraud in the conduct of
				elections.
							.
				4.Requiring
			 Clarification of Postage Markings on Certain Balloting Materials Mailed by
			 StatesSection 3406 of title
			 39, United States Code, is amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by
			 inserting after subsection (a) the following new subsection:
				
					(b)In the case of
				balloting materials under the Uniformed and Overseas Citizens Absentee Voting
				Act consisting of pre-printed return envelopes which are prepared by a State
				for the submission of materials by an absent uniformed services voter or
				overseas voter under such Act—
						(1)the State shall
				ensure that the address to which the materials are to be submitted includes the
				designation United States of America or USA;
				and
						(2)if the materials
				are designated as postage paid, the State shall clarify whether the designation
				applies only to materials mailed within the United States or to materials
				mailed overseas through the Army Post Office or Fleet Post
				Office.
						.
			5.Provision of
			 Ballots in Subsequent Elections
			(a)Permitting Voters
			 To Request Absentee Ballots in All Subsequent ElectionsSection 104(a) of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3(a)) is amended by
			 striking through the next 2 regularly scheduled general
			 elections and all that follows through such general
			 elections), and inserting (subject to subsections (b) and
			 (d)),
			(b)Waiver of
			 Requirement To Provide Absentee Ballots in Subsequent Elections to Individuals
			 With Unknown AddressesSection 104(a) of such Act (42 U.S.C.
			 1973ff–3(a)) is amended by striking the period at the end and inserting the
			 following: , other than any election occurring after any absentee ballot
			 or other election material sent by the State to the voter is returned to the
			 State as undeliverable or with no forwarding address within the
			 State..
			(c)Permitting Early
			 Submission of Request During Previous YearSection 104(e) of such
			 Act (42 U.S.C. 1973ff–3(e)) is amended—
				(1)by striking
			 during a year; and
				(2)by striking
			 for that year.
				6.Application of
			 UOCAVA to Individuals Never Residing in United States Whose Parents Are
			 Overseas VotersSection
			 107(5)(C) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–6(5)(C)) is amended to read as follows:
			
				(C)a person who
				resides outside the United States and (but for such residence) would be
				qualified to vote—
					(i)in
				the last place in which the person was domiciled before leaving the United
				States, or
					(ii)in
				the case of an individual who has never resided in the United States, in the
				last place in which the person’s parent or guardian was domiciled before
				leaving the United
				States;
					.
		7.Requiring Prompt
			 Notification of Rejection of Voter Registration or Absentee Ballot
			 RequestSection 102(d) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(d)) is
			 amended by striking shall provide and inserting shall
			 promptly provide.
		8.Use of Diplomatic
			 Pouch for Returning Completed Absentee BallotsSection 101(c) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff(c)) is amended by adding at the
			 end the following new paragraph:
			
				(3)Use of
				diplomatic pouch for returning completed absentee ballotsIf an
				overseas voter delivers a completed absentee ballot to an overseas facility of
				the Department of State, the Secretary of State shall use the diplomatic pouch
				to transmit the ballot to the United States, but only if—
					(A)the ballot is
				delivered to the facility not earlier than 14 days prior to the date of the
				election involved; and
					(B)the Secretary of
				State determines that there is no effective alternative available at the
				location of the facility (including private courier services) for the overseas
				voter to use to ensure the timely receipt of the
				ballot.
					.
		9.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to elections occurring on or after the
			 expiration of the 45-day period which begins on the date of the enactment of
			 this Act.
		
